69 S.E.2d 542 (1952)
235 N.C. 302
STATE
v.
PARKER.
No. 219.
Supreme Court of North Carolina.
March 19, 1952.
J. R. Barefoot, Benson, E. Reamuel Temple, Smithfield, for appellant.
Harry McMullan, Atty. Gen., and Claude L. Love, Asst. Atty. Gen., for the State.
DEVIN, Chief Justice.
On defendant's former appeal in this case, State v. Parker, 234 N.C. 236, 66 S.E.2d 907, his conviction on the charge of possession of intoxicating liquor for the purpose of sale was upheld by this Court and the case remanded to the Superior Court "to the end that proper judgment be entered in accordance with this opinion." Judgment has now been rendered within the terms of the statute and in accordance with the decision of this Court. From this no appeal would lie.
Defendant, however, moved in arrest of judgment and interposed plea of former jeopardy, on the ground that subsequent *543 to defendant's conviction in the Superior Court he was acquitted in the Recorder's Court of the charge of possession of intoxicating liquor. His motion was denied and plea overruled, and properly so, we think, for the reasons set out in the opinion in the former appeal. State v. Parker, supra; State v. Lippard, 223 N. C. 167, 25 S.E.2d 594. See also State v. Bell, 205 N.C. 225, 171 S.E. 50.
Defendant's motion for new trial for newly discovered evidence was presented to the court below and was denied in the court's discretion. Abuse of discretion is not suggested. No question is presented for our decision. State v. Lea, 203 N.C. 316, 166 S.E. 292.
The judgment imposing sentence is
Affirmed.